     Case 2:19-cv-01423-JAM-JDP Document 32 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                   Case No. 2:19-cv-01423-JAM-JDP (PC)
12                       Plaintiff,                    ORDER TO SHOW CAUSE WHY THIS
                                                       CASE SHOULD NOT BE DISMISSED FOR
13           v.                                        FAILURE TO PROSECUTE
14    E. COTA, et al.,                                 RESPONSE DUE WITHIN TWENTY-ONE
                                                       DAYS
15                       Defendants.
16

17
            On October 6, 2020, the court screened plaintiff’s second amended complaint and notified
18
     plaintiff that the complaint impermissibly joined unrelated claims. ECF No. 29. Plaintiff was
19
     granted thirty days to file an amended complaint. On December 4, 2020, plaintiff was granted a
20
     thirty-day extension of time to file an amended complaint. ECF No. 31. To date, plaintiff has not
21
     filed an amended complaint.
22
             To manage its docket effectively, the court imposes deadlines and requires litigants to
23
      meet those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court
24
      may dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon
25
      Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among
26
      our sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte,
27
      at least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court
28
                                                      1
     Case 2:19-cv-01423-JAM-JDP Document 32 Filed 02/18/21 Page 2 of 2


 1    has a duty to administer justice expeditiously and avoid needless burden for the parties. See

 2    Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 3            Plaintiff will be given an opportunity to explain why the court should not dismiss his case

 4    for failure prosecute. Plaintiff’s failure to respond to this order will constitute a failure to

 5    comply with a court order and will result in dismissal of this case. Accordingly, plaintiff must

 6    show cause within twenty-one days of the date of entry of this order why the court should not

 7    dismiss his case for failure to prosecute. Should plaintiff wish to continue with this lawsuit, he

 8    shall also file, within twenty-one days, a third amended complaint.

 9
     IT IS SO ORDERED.
10

11
     Dated:     February 17, 2021
12                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
